Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 1 of 25 PageID #:5




-EXHIBIT A-
7/10/2019          Case: 1:19-cv-04826 Document #:Public
                                                   1-1 Access
                                                         Filed:- Court
                                                                 07/18/19     Page 2 of 25 PageID #:5
                                                                       Case Details




                                                                                             Clerk of the Circuit Court Public
                                                                                             Access System

      Search                Contact Us


       Search > Select a Case > Case Number 19CH00000710, PRESSMAN, INC. VS SMITH MEDICAL PART


              Court Case Details
                   Case Number: 19CH00000710                        Case Status: ACTIVE
                   Case       PRESSMAN, INC. VS SMITH Filed Date: 2019-06-13
                   Title:     MEDICAL PART

                   Case Type: CHANCERY
                   Case SubType: CLASS ACTION

                       Parties on Case    Judgment   Court Events   Documents Filed


                             Filed Date               Document Type                   Document Action
                         2019-06-13        COMPLAINT                               E FILED
                         2019-06-13        MOTION                                  E FILED
                         2019-06-13        CERTIFICATE OF ATTORNEY                 E FILED




https://circuitclerk.lakecountyil.gov/publicAccess/html/common/courtCaseDetails.xhtml?caseDetailsId=0                            1/1
           Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 3 of 25 PageID #:5           FILED
                                                                                   6/13/2019 11:51 AM
                                                                    ERIN CARTWRIGHT WEINSTEIN
IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT                      Clerk of the Circuit Court
LAKE COUNTY, ILLINOIS
                                                                                 Lake County, Illinois
___________________________________________
PRESSMAN, INC. et al., individually and as the representatives of a class,   )
                                                                             )
                                      vs.                                    )
                                                                             )             19CH00000710
___________________________________________
SMITH MEDICAL PARTNERS, LLC and H.D. SMITH, LLC,                             )     Gen No. __________________________
                                                CERTIFICATE OF ATTORNEY – CIVIL DIVISION
1) Pursuant to Local Rule 2-2.01(c), I hereby certify that:
        There has been no previous Voluntary or Involuntary                             There is no other litigation presently pending in the
        Dismissal of the subject matter of this litigation.                             county involving these parties.

        There has been a previous Voluntary or Involuntary                              There is other litigation presently pending in the
        Dismissal of the subject matter of this litigation and at                       county involving the parties to or subject matter to
        the time of dismissal that Case No. _________________
                                             17-cv-02233 (MD Florida)                   this lawsuit and that case(s) is/are assigned Case
        was assigned to the                                                             No.(s)_____________________________________
                                                                                               2018CH000984

                                                                                        which is/are assigned to the
        Honorable ____________________________________
                  Charlene Edwards Honeywell

                                                                                        Honorable _________________________________
                                                                                                  Luis A. Berrones

2) Are you seeking any injunctive relief?
       Yes - Select the appropriate case subtype under the Chancery-CH heading below.
       No - Select the appropriate non-Chancery case subtype below.
This data is being gathered for administrative purposes and will not be used for any other purpose.
Arbitration – AR              Law Magistrate – LM           Miscellaneous Remedy – MR    Probate – P
   Arbitration/Tort             Eviction                       Declaratory Judgment         Decedent/Testate > $15,000
   Arbitration/Contract         Eviction as result of          Corporation Dissolution      Decedent/Intestate
   Foreign Judgment             mortgage foreclosure           Election Contest             > $15,000
   Other subtype ___________    Replevin                       Mandamus                     Decedent/Testate $15,000 or
   _______________________      Detinue                        Habeas Corpus                less
                                Distress for Rent              Review of Administrative     Decedent/Intestate $15,000
Chancery – CH                   Foreign Judgment               Proceeding/Statutory         or less
   Residential Mortgage         Confirm Arbitrator’s Award     Review of Administrative     Guardianship of Person/
   Foreclosure                  Confession of Judgment         Proceeding/Certiorari        Disabled Person
   Residential Mortgage         Other subtype ___________      Quo Warranto                 Guardianship of Estate/
   Foreclosure w/Mechanics      _______________________        Change of Name               Disabled Person
   Lien                                                        Forfeiture                   Guardianship of a Person
   Non-Residential Mortgage   Law – L                          Fugitive from Justice        and Estate/Disabled Person
   Foreclosure                  Tort                           Search Warrant               Guardianship of Person/
   Injunction                   Contract                       Application for              Minor
   Specific Performance         Product Liability              Eavesdropping Device         Guardianship of Estate/ Minor
   Mechanics Lien Foreclosure   Medical Malpractice            Foreign Judgment             Guardianship of Person
   Complaint for Rescission     Legal Malpractice              Non-Attendance of Jurors     and Estate/Minor
   Partition                    Forcible Entry and Detainer    Miscellaneous                Proof of Heirship Alone
   Quiet Title                  Replevin                       Other subtype ___________    Foreign Judgment
   Class Action                 Accounting Malpractice         _______________________      Other subtype ___________
   Structured Settlement        Foreign Judgment                                            _______________________
   Foreign Judgment             Confirm Arbitrator’s Award  Tax – TD
   Other subtype ___________    Other subtype ___________      Deeds                     Tax – TX
   _______________________      _______________________        Other subtype ___________    Objections
                                                               _______________________      Disposition of Collections of
Eminent Domain – ED                                                                         Judgment of Settlement
                              Municipal Corporation – MC
   Eminent Domain                                                                           Sale in Error
                                Annexation
   Condemnation                                                                             Other subtype ___________
                                Disconnection
   Other subtype ___________                                                                _______________________
                                Other subtype ___________
   _______________________
                                _______________________

Bock, Hatch, Lewis & Oppenheim, LLC
                                                                             Print Name __________________________________________
                                                                                        Phillip A. Bock (ARDC# 6224502)
134 N. LaSalle Street, Suite 1000
Chicago, IL 60602
Telephone: (312) 658-5500
                                                                             Signature ____________________________________________
                                                                                       /s/Phillip A. Bock
Facsimile: (312) 658-5555
E-mail: service@classlawyers.com                                                         Attorney               Self-Represented Litigant
                                                                                                                           171-366 (Rev 7/18)
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 4 of 25 PageID #:5           FILED
                                                                            6/13/2019 11:51 AM
                                                             ERIN CARTWRIGHT WEINSTEIN
                                                                      Clerk of the Circuit Court
     IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT              Lake County, Illinois
                             LAKE COUNTY, ILLINOIS

PRESSMAN, INC., WESTON PILL BOX,)
INC., DAVIE PILL BOX, LLC, and PILL
                                )
BOX PINES WEST, LLC, all d/b/a PILL
                                )
BOX PHARMACIES AND MEDICAL      )
SUPPLY,      individually and  as
                                )   the
representatives of a class of similarly-
                                )
situated persons,               )
                                )                            19CH00000710
                                                       No.
                 Plaintiffs,    )
                                )
          v.                    )
                                )
SMITH MEDICAL PARTNERS, LLC and )
H.D. SMITH, LLC,                )
                                )
                 Defendants.

                           CLASS ACTION COMPLAINT

      Plaintiffs Pressman, Inc., Davie Pill Box, LLC, Pill Box Pines West, LLC, and

Weston Pill Box, Inc., all d/b/a Pill Box Pharmacies and Medical Supply (collectively

“Plaintiffs”), bring this action on behalf of themselves and all other persons

similarly-situated and, except as to those allegations pertaining to Plaintiffs or their

attorneys, which allegations are based upon personal knowledge except as stated

otherwise, allege the following upon information and belief against defendants H.D.

Smith, LLC and Smith Medical Partners, LLC (collectively “Defendants”):

                           PRELIMINARY STATEMENT

      1.     On behalf of themselves and the class, Plaintiffs seek statutory

damages and other relief from Defendants’ practice of sending unsolicited

advertisements by facsimile.
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 5 of 25 PageID #:5




        2.   Defendants have sent advertisements by facsimile in an attempt to

market and sell property, goods, or services.

        3.   The federal Telephone Consumer Protection Act, 47 USC § 227 (the

“TCPA”), prohibits any person or entity from sending or having an agent send any

“unsolicited advertisement” by facsimile (“junk faxes” or “unsolicited faxes”).

        4.   The TCPA mandates that if a person or entity sends an otherwise-

unsolicited advertisement by facsimile to a fax recipient with which the sender has

an “established business relationship,” then the sender must always include a very

specific, clear, and conspicuous opt-out notice on the first page of the advertisement.

See 47 U.S.C. § 227 (b) (2) (D); and 47 C.F.R. § 64.1200 (a) (4) (iii).

        5.   The TCPA provides a private right of action and provides statutory

damages of $500 per violation. If the Court finds the advertisements were sent

knowingly or willfully, then the Court can increase the damages up to three times

$500.

        6.   Unsolicited faxes damage their recipients. A junk fax recipient loses

the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. A junk fax

interrupts the recipient’s privacy.     Unsolicited faxes tie up the telephone lines,

prevent fax machines from receiving authorized faxes, prevent their use for

authorized outgoing faxes, cause undue wear and tear on the recipients’ fax

machines, and require additional labor to attempt to discern the source and purpose

of the unsolicited message.




                                            2
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 6 of 25 PageID #:5




      7.     On behalf of themselves and all others similarly-situated, Plaintiffs

bring this case as a class action asserting claims against Defendants under the

TCPA and the common law of conversion.

      8.     Plaintiffs seek an award of statutory damages for each violation of the

TCPA.

                     PARTIES, JURISDICTION AND VENUE

      9.     Pressman, Inc. is a Florida corporation with its principal place of

business in Pembroke Pines, Florida.

      10.    Weston Pill Box, Inc. is a Florida corporation with its principal place of

business in Weston, Florida.

      11.    Pill Box Pines West, LLC is a Florida limited liability company with its

principal place of business in Pembroke Pines, Florida.

      12.    Davie Pill Box, LLC is a Florida limited liability company with its

principal place of business in Davie, Florida.

      13.    H.D. Smith, LLC is a Delaware limited liability company corporation

and had its principal place of business in Springfield, Illinois at the time when all

relevant conduct occurred.

      14.    Smith Medical Partners, LLC is a Delaware limited liability company

and had its principal place of business in Carol Stream, Illinois, at the time when

all relevant conduct at issue occurred.

      15.    Jurisdiction is conferred by 735 ILCS 5/2-209 in that Defendants have

resided in Illinois, transacted business in Illinois, and committed tortious acts in




                                           3
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 7 of 25 PageID #:5




Illinois related to the matters complained of herein. Venue is proper in Lake County

pursuant to 735 ILCS 5/2-101, et seq. because some of the tortious acts complained

of occurred in Lake County, Illinois. Specifically, some of the illegal faxing alleged

herein took place in Lake County, Illinois.

                                       FACTS

      16.    Defendant H. D. Smith, LLC distributes and supplies healthcare

products and business solutions to manufacturers and healthcare providers in the

United States. The company distributes prescription, brand, generic, and specialty

pharmaceuticals; consumer products; home healthcare supplies; durable medical

equipment; prescription ware products; seasonal merchandise products; over-the-

counter items; and pharmacy supplies. In 2018, H.D. Smith was acquired by

AmerisourceBergen Corporation.

      17.    Defendant Smith Medical Partners, part of the H.D. Smith companies,

is a leading national distributor of specialty pharmaceutical products for healthcare

providers and offers scalable third party logistics solutions for pharmaceutical

manufacturers.

      18.    On information and belief, Defendants have sent thousands of

advertisements in fax broadcasts to one or more lists of targeted recipients

throughout the United States and throughout the class period alleged herein.

Plaintiffs have been unable to locate copies of faxes they received from Defendants

but attached as Exhibit A is a copy of an advertisement Defendants are known to

have sent by fax.




                                          4
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 8 of 25 PageID #:5




      19.    Exhibit A and other faxes sent by or on behalf of Defendants

advertised goods, products, or services available for purchase from Defendants.

      20.    Plaintiffs are   among    the   persons   to   whom    Defendants    sent

advertisements by fax. On information and belief, Plaintiffs received Exhibit A and

similar advertisements sent by Defendants.

      21.    Plaintiffs did not expressly invite or give permission to anyone to send

an advertisement by fax from Defendants.

      22.    Defendants’ faxes did not contain the opt-out notices required by the

TCPA. See, e.g., Exhibit A.

      23.    On information and belief, Defendants sent faxes to Plaintiffs and

more than 39 other recipients without their prior express permission or invitation,

and without the opt-out notice required on faxes sent to persons with which

Defendants can demonstrate an “established business relationship.” This allegation

is based, in part, on the fact that Plaintiffs never expressly invited or permitted

anyone to send the subject fax advertisements to them, that sending advertisements

by fax is an inexpensive way to reach a wide audience, and Exhibit A has no opt-out

notice.

      24.    There is no reasonable means for Plaintiffs (or any other putative class

member) to avoid receiving unsolicited advertisements by facsimile when they lack

a compliant and functional opt-out notice. Fax machines are left on and ready to

receive the urgent communications their owners desire to receive.




                                         5
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 9 of 25 PageID #:5




      25.    Two prior class actions raising similar allegations against Defendants

have been filed and voluntarily dismissed. The earliest of the two was filed on

September 27, 2017. These actions have served to toll the statute of limitations for

Plaintiffs and the members of the alleged class.

                   CLASS REPRESENTATION ALLEGATIONS

      26.    Plaintiffs brings this action as a class action on behalf of themselves

and all others similarly-situated as members of the class, initially defined as

follows:

      All persons sent at least one telephone facsimile message (a “fax”): (1)
      on or after September 27, 2013; (2) from or on behalf of H.D. Smith,
      LLC or Smith Medical Partners, LLC; (3) advertising the commercial
      availability or quality of property, goods, or services; (4) without the
      fax recipient’s prior express invitation or permission; and (5) without
      the clear and conspicuous opt-out notice required by 47 C.F.R. §
      64.1200 (a) (4) (iii).

      27.    Excluded from the class are Defendants, any entity in which

Defendants have a controlling interest, any officers or directors of Defendants, the

legal representatives, heirs, successors, and assigns of Defendants, and any Judge

assigned to this action, and his or her family.

      28.    This action is brought, and may properly be maintained as, a class

action under 735 ILCS 5/2-801. This action satisfies the class action prerequisites

because the class is too numerous for individual joinder, common questions of law or

fact predominate over individual questions, the representative parties and their

attorneys will fairly and adequately protect the interests of the entire class, and

this class action is an appropriate method for the fair and efficient adjudication of

the controversy.


                                           6
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 10 of 25 PageID #:5




      29.    Numerosity/Impracticality of Joinder: On information and belief, the

class includes more than thirty-nine persons and, thus, is so numerous that joinder

of all members is impracticable. The precise number of class members and their

identities are unknown to Plaintiffs, but can be obtained from Defendants’ records

or the records of third parties.

      30.    Questions of Law or Fact Common to the Class:              There is a well-

defined community of interest and common questions of law and fact that

predominate over any questions affecting only individual members of the class.

These common legal and factual questions, which do not vary from one class

member to another, and which may be determined without reference to the

individual circumstances of any class member, include, but are not limited to the

following:

             a.     Whether Defendants sent unsolicited advertisements by fax;

             b.     Whether        Defendants’    faxes    advertised   the   commercial

      availability or quality of property, goods, or services;

             c.     The manner and method Defendants used to compile or obtain

      the list(s) of fax numbers to which they sent advertisements by fax;

             d.     Whether        Defendants    faxed    advertisements   without   first

      obtaining the recipients’ express permission or invitation;

             e.     Whether Defendants included clear and conspicuous opt-out

      notices on their faxed advertisements, including all content the TCPA

      requires;




                                            7
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 11 of 25 PageID #:5




                f.    Whether each Defendant is, respectively, directly or vicariously

      liable for violating the TCPA;

                g.    Whether Plaintiffs and the other class members are entitled to

      statutory damages;

                h.    Whether    Defendants    should    be   enjoined   from     faxing

      advertisements in the future;

                i.    Whether the Court should award trebled damages; and

                j.    Whether    Defendants’   conduct    constituted    common     law

      conversion.

      31.       Fair and Adequate Representation:         Plaintiffs will fairly and

adequately protect the interests of the class. Plaintiffs do not have any interests

adverse to the class. Plaintiffs have retained counsel who are experienced in class

action litigation generally and the TCPA specifically.

      32.       Appropriateness: A class action is an appropriate method for the fair

and efficient resolution of this controversy. Plaintiffs envision no difficulty in the

management of this case as a class action.

                           COUNT I
         TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

      33.       Plaintiffs incorporate the preceding paragraphs as though fully set

forth herein.

      34.       Plaintiffs bring Count I on behalf of themselves and a class of

similarly-situated persons.




                                           8
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 12 of 25 PageID #:5




       35.    The TCPA prohibits the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone

facsimile machine….” 47 U.S.C. § 227 (b) (1).

       36.    The TCPA defines “unsolicited advertisement,” as “any material

advertising the commercial availability or quality of any property, goods, or services

which is transmitted to any person without that person’s express invitation or

permission.” 47 U.S.C. § 227 (a) (4).

       37.    The TCPA provides:

                     3.     Private right of action. A person may, if
              otherwise permitted by the laws or rules of court of a
              state, bring in an appropriate court of that state:

                           (A)    An action based on a violation of this
                     subsection or the regulations prescribed under this
                     subsection to enjoin such violation,

                            (B)     An action to recover for actual
                     monetary loss from such a violation, or to receive
                     $500 in damages for each such violation, whichever
                     is greater, or

                            (C)      Both such actions.

47 U.S.C. § 227 (b) (3).

       38.    In   relevant       part,   the       TCPA   states   that   “[t]he   [Federal

Communications] Commission shall prescribe regulations to implement the

requirements of this subsection . . . in implementing the requirements of this

subsection, the Commission shall provide that a notice contained in an unsolicited

advertisement complies with the requirements under this subparagraph only if . . .

(i) the notice is clear and conspicuous . . .” 47 U.S.C. § 227 (b) (2) (D) (i).



                                                9
    Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 13 of 25 PageID #:5




       39.    Additionally, “a notice contained in an unsolicited advertisement

complies with the requirements under this subparagraph only if . . . (ii) the notice

states that the recipient may make a request to the sender of the unsolicited

advertisement not to send any future unsolicited advertisements to a telephone

facsimile machine or machines and that failure to comply, within the shortest

reasonable time, as determined by the Commission, with such a request meeting

the requirements under subparagraph (E) is unlawful . . .” 47 U.S.C. § 227 (b) (2)

(D) (ii). The shortest reasonable time has been determined to be thirty (30) days.

47 C.F.R. § 64.1200 (a) (4) (iii) (B).

       40.    The opt-out notice must also include “a domestic contact telephone and

facsimile number for the recipient to transmit such a request to the sender” as well

as a “cost-free mechanism for a recipient to transmit a request pursuant to such

notice . . .” 47 U.S.C. § 227 (b) (2) (D) (iv).

       41.    “A notice contained in an unsolicited advertisement complies with the

requirements under this subparagraph only if . . . (v) the telephone and facsimile

machine numbers and the cost-free mechanism . . . permit an individual or business

to make such a request at any time on any day of the week.” 47 U.S.C. § 227 (b) (2)

(D) (v).

       42.    The FCC’s regulations of opt-out notices on facsimile advertisements

are set forth at 47 C.F.R. § 64.1200 (a) (4) (iii)

       43.    The Court, in its discretion, can treble the statutory damages if the

violation was knowing or willful. 47 U.S.C. § 227.




                                              10
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 14 of 25 PageID #:5




      44.    Defendants violated 47 U.S.C. § 227 et seq. by sending advertisements

by fax to Plaintiffs and the other class members without first obtaining their prior

express invitation or permission and, to the extent Defendants will contend they

sent the facsimiles on the basis of “established business relationship,” by failing to

include a clear, conspicuous, and content-rich opt-out notice on the first page of each

facsimile.

      45.    Defendants violated 47 U.S.C. § 227 et seq. by not providing opt-out

notices on the first page of each advertisement sent by fax.

      46.    Facsimile advertising imposes burdens on unwilling recipients that are

distinct from those imposed by other types of advertising. The content of the

required opt-out notice is designed to ensure that the recipients know how to

prevent and avoid future fax transmissions of advertising material. If senders do

not clearly and conspicuously provide the opt-out content to the recipients, then the

recipients are unable to stop the burdens imposed by this form of advertisement.

      47.    The TCPA is a strict liability statute and Defendants are liable to

Plaintiff and the other class members even if their actions were negligent.

      48.    Each Defendant is liable because, respectively, it sent the faxes, caused

the faxes to be sent, participated in the activity giving rise to and/or constituting

the violation, the faxes were sent on its behalf, and/or under general principles of

vicarious liability applicable under the TCPA, including actual authority, apparent

authority and ratification.




                                          11
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 15 of 25 PageID #:5




      49.    Defendants knew or should have known that Plaintiffs and the other

class members had not given express invitation or permission for Defendants or

anybody else to send them advertisements by facsimile and that the faxes did not

display the opt-out notices required by the TCPA (including the FCC’s regulations).

      50.    Defendants’ actions caused damages to Plaintiffs and the other class

members. Receiving Defendants’ junk faxes caused the recipients to lose paper and

toner consumed in the printing of Defendants’ faxes. Moreover, the subject faxes

used Plaintiff’s and the class’s fax machines. The subject faxes cost Plaintiffs time,

as Plaintiffs and their employees wasted their time receiving, reviewing and routing

Defendants’ illegal faxes. Time otherwise would have been spent on Plaintiffs’

business activities. Defendants’ faxes unlawfully interrupted Plaintiffs’ and the

other class members’ privacy interests in being left alone. Finally, the injury and

property damage sustained by Plaintiffs and the other class members from the

sending of the faxes occurred outside Defendants’ premises.

      51.    Even if Defendants did not intend to cause damage to Plaintiffs and

the other class members, did not intend to violate their privacy, and did not intend

to waste the recipients’ valuable time with Defendants’ advertisements, those facts

are irrelevant because the TCPA is a strict liability statute.

      WHEREFORE, Plaintiffs, individually and on behalf of all others similarly-

situated, demand judgment in their favor and against Defendants, jointly and

severally as follows:




                                          12
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 16 of 25 PageID #:5




      A.        That the Court adjudge and decree that the present case may be

properly maintained as a class action, appoint Plaintiffs as the representatives of

the class, and appoint Plaintiffs’ counsel as counsel for the class;

      B.        That the Court award $500.00 in statutory damages for each violation

of the TCPA;

      C.        That the Court treble the statutory damages to $1,500 per violation if

it finds that either Defendants’ conduct was knowing or willful;

      D.        That the Court enter an injunction prohibiting Defendants from

engaging in the statutory violations at issue in this action; and

      E.        That the Court award costs and such further relief as the Court may

deem just and proper.

                                      COUNT II
                                     CONVERSION

      52.       Plaintiffs incorporate paragraphs 1 through 32 as though fully set

forth herein.

      53.       Plaintiffs bring Count II on behalf of themselves and a class of

similarly-situated persons and alleging claims under the common law of conversion.

      54.       By sending Plaintiffs and the other class members unsolicited faxes,

Defendants improperly and unlawfully converted their fax machines, toner and

paper to Defendants’ own use. Defendants also converted the recipients’ time to

their own marketing use.




                                           13
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 17 of 25 PageID #:5




      55.    Immediately prior to the sending of the unsolicited faxes, Plaintiffs

and the other class members owned an unqualified and immediate right to

possession of their fax machines, paper, toner, and employee time.

      56.    By    sending    the   unsolicited   faxes,   Defendants   permanently

misappropriated the class members’ fax machines, toner, paper, and employee time

to their own use. Such misappropriation was wrongful and without authorization.

      57.    Defendants knew or should have known that their misappropriation of

paper, toner, and employee time was wrongful and without authorization.

      58.    Plaintiffs and the other class members were deprived of the use of the

fax machines, paper, toner, and employee time, which could no longer be used for

any other purpose. Plaintiffs and each class member thereby suffered damages as a

result of their receipt of unsolicited fax advertisements from Defendants.

      59.    Each of Defendants’ unsolicited faxes that Plaintiffs received

effectively stole Plaintiffs’ employees’ time by forcing one or more employees to

receive, review, and act upon Defendants’ illegal faxes. Just the time spent in

retrieving an unsolicited facsimile from the fax machine, reviewing it, and tossing it

in the garbage can is burdensome and wasteful and converts Plaintiffs valuable

time to Defendants’ marketing effort. Defendants knew or should have known

employees’ time is valuable to Plaintiffs.

      WHEREFORE, Plaintiffs, individually and on behalf of all others similarly-

situated, demand judgment in its favor and against Defendants, jointly and

severally as follows:




                                             14
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 18 of 25 PageID #:5




      A.     That the Court adjudge and decree that the present case may be

properly maintained as a class action, appoint Plaintiffs as the representatives of

the class, and appoint Plaintiffs’ counsel as counsel for the class;

      B.     That the Court award appropriate damages;

      C.     That the Court award punitive damages.

      D.     That the Court award reasonable attorney’s fees;

      E.     That the Court award costs of suit; and

      F.     That the Court award such further relief as it may deem just and

proper.

                                     Respectfully submitted,

                                     PRESSMAN, INC., WESTON PILL BOX, INC.,
                                     DAVIE PILL BOX, LLC, and PILL BOX PINES
                                     WEST, LLC, all d/b/a PILL BOX PHARMACIES
                                     AND MEDICAL SUPPLY, individually and as
                                     the representatives of a class of similarly-
                                     situated persons,


                                     By: _____/s/ Phillip A. Bock
                                             One of their attorneys

                                     Phillip A. Bock (ARDC# 6224502)
                                     BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                                     134 N. La Salle St., Ste. 1000
                                     Chicago, IL 60602
                                     Telephone: 312-658-5500
                                     Facsimile: 312-658-5555
                                     service@classlawyers.com




                                           15
Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 19 of 25 PageID #:5




                          EXHIBIT A
      Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 20 of 25 PageID #:5


093154017
0':l-15-201'7 88:11
                  1-1    :                                         866-232-:1222
                                                                   835—232—1222                                                                                                                                                                      1/1




              Smith Medical Partners
            Trusted,  experiencedand
            Trusted,. axperlenaeo’         knawl?clgeablepharmaceutical 035000000;
                                      am:! knowlodgeabiephomroceorimf   distributor 5&M?g   treatment
                                                                                    serving eraaameot
            centers dorm
                     atr0$5 the   us.
                             tht? US.

            Let us be your one~smp
                           one-stc:ip shop
                                      Jhop                  for all            of your pharmaceutical
                                                                                       plmrnaceutlcai needs.

                                       mower                                                                mac             madam                                             MATEmAL                             PACK 5:22                 0051"

             ····-·-·-····-···_·_:_:_:?:??oücf·---·-··?·?--·.,ÑocNo?1aiR
                         2m 0m  aupaawonrn
                                                   ·r·??cK?:í??---·
                                BlJPRENORPH 2Mr? OOT
                                                           --??-??--··¡
                                                                                                               szrssmsess
                                                                                                               S27S604S983
                                                                                                                                                                   ,
                                                                                                                                                                               mumazx
                                                                                                                                                                               5555195
                                                                                                                                                                               S66S:lf3S                                30                 $15.00
                                                                                                                                                                                                                                           $1S,OO

                             BUPRENORPH•NAL 2·.5MG our
                             BUPRENORPH-NALZ-.5MG  ODT                                                        50300029493
                                                                                                              50::18::1029495                                                  5574140                                  30                 $29.00
            -·---·------
                     ‘
                                                                                                                                                                        .                   .   .       -         -               .                   ..




                                su
                                BUPRENORPH  SMG am
                                   PRENORPH me  ÓDT                  .
                                                                                                               50030000003
                                                                                                               SO:l8:l093093                                                   2550324
                                                                                                                                                                               25S0324                                  30                 530.00
                                                                                                                                                                                                                                           $:l0,00
                                                                                                                                                                                                            ...




                                                                                                                                                                                                                      -·3¡r-
                                                                                                                                                                                                                                                           .




                             BUPRENORPH·NAL 8·2MG our
                             BUPRENORFH-NALB-EMG  ODT                                                          50333030793
                                                                                                               503830287?3                                                     5574132
                                                                                                                                                                               5574132                                  30                 555.00
                                                                                                                                                                                                                                           $3S,0()

                               M gramme 10040
                               ME'l'HADONE10MG TAB                                                             07377011001
                                                                                                               67877011601.                                                    2579500
                                                                                                                                                                               2579506                                  100                51012
                                                                                                                                                                                                                                           $10,12
                                                             -.-.--=?l"l"l"'"'"""",.,............ ...............l\.,.,,.,?.c.--,??-.
                                                                                                ;t'                                     --·-··   ------   -.-·-~




                               MlffHADONE 00m
                               MEFHADONE  4CIMG ma
                                                TA6                                                            004062S400l
                                                                                                               00400254001                                                     1973509                                  100                $is.if""
                                                                                                                                                                                                                                           523,70

                    METHADONE SMG/SML SOLS00ML
                    METHADONEEMG/SMLSOLSUUML                                                                   00054355553
                                                                                                               00054355563                                                         070042
                                                                                                                                                                                   670042                                1                 $0053
                                                                                                                                                                                                                                           $:Hi,SS·····
                                                                                                                                                                                                                                      ·.
                                                                                                                                                                                                                                       '




                         METHADON       r:   CH   av aroma/041.11.                                             00054039253                                                     2322732                                   1                 $45.92

                               NALTREXDNESOMG            ma                                                    47335032000                                                     3509015                                  so                 $20.72

                               5000on        E   2~.5MG FlLM                                                   12490120203                                                     2350150                                  30                 $133.35

                               5000x000
                               SU80XONE 01040
                                        4•1MG rum
                                              FILM                                                             12496120403
                                                                                                               12490120403                                                     35624&5
                                                                                                                                                                               3502405                                  00                 $239.70
                                                                                                                                                                                                    i
                                                                                                                                                                                                                              _




           Smith Medlcal
                 Medical Partners  ls easy to do business with.
                         Partners. is                     Wlth. Our
                                                                OJJr customers  en.lov these bene?ts:
                                                                     c:ustomers enjoy        beneffu.:

                    3
                    11


                               Fast, secure-distribution
                                     securs·distrlJ:mticrn         services
                    x
                    8
                               On-time, accurate order ole-livery
                                                       delivery
                    ,.
                    =
                               Competlt!ve prlclng
                               Campetltlve prlcln?
                    *•         No minimum
                                  mlnlmum orders
                                           order¡¡
                    "
                    5          No contracts
                    6
                    15

                               Flexible shipping and payment options
                    "
                    =
                               Responslve1 knowledgeable account
                               Responslve,                ac:eount team




           To plate.- your' order or
              plate your                               for more information about our                                                                                  substance    abuie
                                                                                                                                                                                    abuse   ptodutt por?olio,
                                                                                                                                                                                            product            cail
                                                                                                                                                                                                    portfolio? call
           S00.29:Z.96S3.
           8011303925653.


           If you            do not have an account with Smith Medical
                                                               Medíc:al Partners and would
                                                                                     wouicl llke
                                                                                            ilke additional pricing, please
           email
           emall smpsales@smospeclaltvmm.
                 5mpsales@smpspeelaltV,com.


                                        Bfjective 9.15.
                                Pricing effective 9.15.2017,
                                                        2017, Prices are
                                                                     arn subject ta change upon manufacturer's
                                                                         sub]ect to                                                                                                                                   request.
                                                                                                                                                                                                                      requt!st,
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 21 of 25 PageID #:5          FILED
                                                                           6/13/2019 11:51 AM
                                                             ERIN CARTWRIGHT WEINSTEIN
                                                                     Clerk of the Circuit Court
    IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT              Lake County, Illinois
                             LAKE COUNTY, ILLINOIS

PRESSMAN, INC., WESTON PILL BOX,                   )
INC., DAVIE PILL BOX, LLC, and PILL                )
BOX PINES WEST, LLC, all d/b/a PILL                )
BOX PHARMACIES AND MEDICAL                         )
SUPPLY, individually and as the                    )
representatives of a class of similarly-           )
situated persons,                                  )
                                                   )
                          Plaintiffs,              )   No.
                                                             19CH00000710
                                                   )
             v.                                    )
                                                   )
SMITH MEDICAL PARTNERS, LLC and                    )
H.D. SMITH, LLC,                                   )
                                                   )
                          Defendants.              )

              PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

      Plaintiffs Pressman, Inc., Davie Pill Box, LLC, Pill Box Pines West, LLC, and

Weston Pill Box, Inc., all d/b/a Pill Box Pharmacies and Medical Supply (collectively

“Plaintiffs”), on behalf of themselves and all others similarly situated, respectfully

move the Court pursuant to 735 ILCS 5/2-801, et seq., to certify a class in this case,

offering the following in support thereof:

      1.     Plaintiffs propose the following class definition:

      All persons sent at least one telephone facsimile message (a “fax”): (1)
      on or after September 27, 2013; (2) from or on behalf of H.D. Smith,
      LLC or Smith Medical Partners, LLC; (3) advertising the commercial
      availability or quality of property, goods, or services; (4) without the
      fax recipient’s prior express invitation or permission; and (5) without
      the clear and conspicuous opt-out notice required by 47 C.F.R. §
      64.1200 (a) (4) (iii).
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 22 of 25 PageID #:5




      2.     The class defined above is so numerous that joinder of all members is

impracticable. 735 ILCS 5/2-801(1). A class action is appropriate when joinder is

economically impracticable for both the litigants and the court. 735 ILCS 5/2-801(1);

see also Steinberg v. Chicago Med. Sch., 69 Ill. 2d 320 (1977). When there is a large

number of potential claimants, and the individual amount of each claim is relatively

small, Illinois courts are particularly receptive to a class action. See Miner v.

Gillette Co., 87 Ill. 2d 7 (1981). Although there is no “magic number” that always

establishes whether a class is so numerous that individual joinder would be

impracticable, 40 is typically treated as the threshold above which numerosity is

presumed. See Wood River Area Devel. Corp. v. Germania Fed. Savings and Loan

Assoc., 198 Ill. App. 3d 445, 450 (5th Dist. 1990) (“Our research has supported this

guideline.”). Class-related discovery will provide the Court with the necessary

details, but on information and belief the class in this case exceeds 40 members.

      3.     There are questions of fact or law common to the class, which

predominate over any question affecting only individual members. 735 ILCS 5/2-801

(2). The case involves common fact questions about Defendants’ practice of sending

advertisements by facsimile and common legal questions under the federal

Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), such as:

             a.    Whether Defendants sent unsolicited advertisements by fax;

             b.    Whether      Defendants’    faxes    advertised   the   commercial

      availability or quality of property, goods, or services;



                                           2
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 23 of 25 PageID #:5




             c.     The manner and method Defendants used to compile or obtain

      the list(s) of fax numbers to which they sent advertisements by fax;

             d.     Whether   Defendants     faxed    advertisements    without    first

      obtaining the recipients’ express permission or invitation;

             e.     Whether Defendants included clear and conspicuous opt-out

      notices on their faxed advertisements, including all content the TCPA

      requires;

             f.     Whether each Defendant is, respectively, directly or vicariously

      liable for violating the TCPA;

             g.     Whether Plaintiffs and the other class members are entitled to

      statutory damages;

             h.     Whether    Defendants    should     be   enjoined   from      faxing

      advertisements in the future;

             i.     Whether the Court should award trebled damages; and

             j.     Whether    Defendants’   conduct     constituted    common      law

      conversion.


      4.     In P.J.’s Concrete Pumping Serv., 345 Ill. App. 3d 992, 1003 (2d Dist.

2004), the Appellate Court explained why certification is especially appropriate in a

case involving uniform misconduct:

      The primary factual issue in this case is a uniform billing practice that
      allegedly violated the Consumer Fraud Act in the same manner as to
      all class members. The propriety of such a uniform practice is
      amenable to being resolved in a class action. Once the trial court finds
      that a predominating question of fact or law exists, the presence of
                                         3
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 24 of 25 PageID #:5




      individual questions does not necessarily defeat class certification.

Id., citing Kennedy v. Commercial Carriers, Inc., 294 Ill. App. 3d 34, 39 (1st Dist.

1997). Similarly, this case will focus squarely on Defendants’ fax advertising

campaigns.

      5.     Plaintiffs and their counsel will adequately protect the interests of the

class. 735 ILCS 5/2-801 (3). The adequate representation requirement is designed

to ensure that all class members will receive proper, efficient, and appropriate

protection of their interests in the presentation of the claims. See Gordon v. Boden,

224 Ill. App. 3d 195, 203 (1st Dist. 1991). The adequacy of representation

requirement is satisfied if Plaintiffs’ counsel are qualified, experienced, and

generally able to conduct the proposed litigation and there are no antagonistic

interests between the representative party and the class. See Carillo v. Jam

Productions, Ltd., 108 Ill. App. 3d 126 (1st Dist. 1982). Plaintiffs have retained

counsel experienced in class actions generally and the TCPA specifically.

      6.     This class action is an appropriate method for the fair and efficient

adjudication of the controversy. 735 ILCS 5/2-801 (4). Section 5/2-801 (4) requires

that the “class action is an appropriate method for the fair and efficient adjudication

of the controversy.” 735 ILCS 5/2-801(4). When the first three statutory criteria are

met, this “manifest[s] that the final requirement of the statute is fulfilled.”

Steinberg, 69 Ill. 2d at 339. See also Barliant v. Follett Corp., 74 Ill. 2d 226, 239-40

(1978). As demonstrated above, the first three criteria are met in this action.

      7.     Moreover, when determining whether a class action is appropriate,

                                           4
   Case: 1:19-cv-04826 Document #: 1-1 Filed: 07/18/19 Page 25 of 25 PageID #:5




courts often consider whether the class action device can best secure economies of

time, effort and expenses and promote uniformity of decision or accomplish other

ends of equity and justice in the case under consideration. See, e.g., Gordon, 224 Ill.

App. 3d at 203. Here, the individual class members suffered damages that, while

cognizable, are small in terms of their dollar value. Given the small amount of

money at issue for each class member and the fact that proof of the class’s claims

will involve the same central issues, this single case—rather than hundreds of

individual cases—offers the best (and perhaps only) means for litigating these

claims against Defendants.

      WHEREFORE, Plaintiffs pray that this Court enter an order pursuant to 735

ILCS 5/2-801 certifying the class, appointing Plaintiffs as the class representative,

and appointing Plaintiffs’ attorneys as class counsel.


                                    Respectfully submitted,

                                    PRESSMAN, INC., WESTON PILL BOX, INC.,
                                    DAVIE PILL BOX, LLC, and PILL BOX PINES
                                    WEST, LLC, all d/b/a PILL BOX PHARMACIES
                                    AND MEDICAL SUPPLY, individually and as
                                    the representatives of a class of similarly-
                                    situated persons,

                                    By: __/s/ Phillip A. Bock
                                              One of their attorneys

                                    Phillip A. Bock (ARDC# 6224502)
                                    BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                                    134 N. La Salle St., Ste. 1000
                                    Chicago, IL 60602
                                    Telephone: 312-658-5500
                                    Facsimile: 312-658-5501
                                    service@classlawyers.com

                                          5
